                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF LOUISIANA
                          ALEXANDRIA DIVISION

JOE W AGUILLARD                                  CIVIL ACTION NO. 1:17-cv-1671

VERSUS                                           JUDGE TERRY A. DOUGHTY

LOUISIANA COLLEGE                                MAG. JUDGE MARK L. HORNSBY


                                        ORDER

      For the reasons assigned in the Report and Recommendation of the Magistrate Judge

previously filed herein, and having thoroughly reviewed the record, no written objections

having been filed, and concurring with the findings of the Magistrate Judge under the

applicable law;

      IT IS ORDERED that Plaintiff’s Motion for Leave to File First Amended

Complaint (Doc. No. 32) is granted.

      Monroe, Louisiana, this the 1st day of March, 2019.



                                             _________________________________
                                                   TERRY A. DOUGHTY
                                             UNITED STATES DISTRICT JUDGE
